Citation Nr: 1623824	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  07-37 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial rating in excess of 30 percent for migraine headaches.

3.  Entitlement to initial higher ratings (excluding the periods of time when temporary total ratings are in effect) for left knee Osgood-Schlatter's disease, post operative (hereinafter "left knee disability") and associated instability. 


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

T. Carter, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from June 1980 to June 1984 and October 2003 to February 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2006 and April 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In October 2011, the Board denied the issue of entitlement to service connection for hypertension, denied the issue of entitlement to an initial ratings in excess of 10 percent for the left knee disability, and increased the disability rating for migraine headaches from 10 percent to 30 percent and no higher.

In February 2016, the Board vacated the October 2011 decision for the issues of entitlement to service connection for hypertension, initial ratings in excess 10 percent for left knee disability, and an initial rating in excess of 30 percent for migraine headaches because the Veteran's representative did not receive any notice from the Board in conjunction with the October 2011 decision.  

In October 2011, the Board also remanded the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  In a March 2015 VA rating decision, this issue was granted and the Veteran submitted a timely notice of disagreement (NOD) in March 2016.  As the RO has acknowledged receipt of the NOD and the Veterans Appeals Control and Locator System (VACOLS) indicates that further action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized. As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in this case. Therefore, that claim remains under the jurisdiction of the agency of original jurisdiction (AOJ) at this time.  

During the course of the appeal for an initial higher rating for the left knee disability, temporary evaluations of 100 percent were assigned in the following VA rating decisions: September 2009 (100 percent from April 3, 2009 to October 31, 2009 and 10 percent continued effective September 1, 2009), August 2012 (100 percent from October 28, 2010 to February 28, 2011 and 10 percent continued effective March 1, 2011) and January 2014 (100 percent from January 29, 2013 to February 28, 2014 and 30 percent effective March 1, 2014 ).  Since the 10 percent disability rating is not the maximum rating available during the appeal periods from February 8, 2005 to April 2, 2009, September 1, 2009 to October 27, 2010, and March 1, 2011 to January 29, 2013 nor is 30 percent since March 1, 2014, the issue has been returned to the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  It is also noted that the Veteran has a separate 10 percent evaluation for associated instability, which was in effect from June 11, 2008 to January 29, 2013 (the date of the Veteran's knee replacement).  The matters pertaining to increased initial evaluations remain before the Board.   

As a result of these Board and VA rating decisions discussed above, the case has been returned to the Board for appellate review and the issues on appeal are listed on the title page accordingly.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

Unsuccessful attempts have been made to obtain the Veteran's service treatment records from his first period of active duty from June 1980 to June 1984.  There is no indication of the record that the Veteran has been notified of such attempts.  As a result, the AOJ should again attempt to obtain these potentially relevant records and notify the Veteran if the records are not obtained.

In a June 2015 statement from the Veteran to his congressional representative, he indicated that he now receives Social Security benefits due to his migraine headaches and left knee disability.  There is no indication that an attempt has been made to obtain these potentially relevant identified records.  As a result, a remand is needed to obtain the award letter and any outstanding medical records based upon a SSA decision for disability benefits to the Veteran.  

A remand is also needed to obtain additional VA examinations for the service-connected migraine headaches and left knee disability.  While the Board sincerely regrets the delay, this requested additional development will assist VA in determining whether higher initial ratings are warranted under the appropriate schedular rating criteria.  When a claimant asserts, or the evidence shows, that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95; 60 Fed. Reg. 43186 (1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  In this case, the Veteran's service-connected migraine headaches and left knee disability were last examined by a VA examiner for compensation purposes in November 2007 and June 2008, respectively.  Since these VA examinations, VA and private treatment records, as well as statements from the Veteran and his attorney show ongoing symptoms and treatment for these disorders.

Accordingly, the case is REMANDED for the following actions:

1.  Request the following records: 

(a) the Veteran's service treatment records from his first period of active duty from June 1980 to June 1984; 

(b) the award letter and medical records upon which a SSA decision for disability benefits to the Veteran was based and associate them with the claims file; and 

(c) any outstanding VA treatment records from all VA facilities from December 2014 forward.

If after continued efforts to obtain Federal records it is condcluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the appellant must be notified in accordance with 38 C.F.R. § 3.159 (2015) and provided with an opportunity to respond. 

2.  After completion of the above, afford the Veteran an appropriate VA examination to determine the current severity of his service-connected migraine headaches.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.  

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.  A complete rationale for any opinions expressed must be provided.

The examiner must report all signs and symptoms of the Veteran's current migraine headaches, to include the frequency of any prostrating and prolonged attacks, and if any, the impact of such attacks on the Veteran's economic adaptability.

3.  Afford the Veteran an appropriate VA examination to determine the current severity of his service-connected left knee disability.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.  

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.  A complete rationale for any opinions expressed must be provided.

The examiner must report all signs and symptoms of the Veteran's current left knee disability, to include range of motion findings, if possible, and the existence of instability and any other manifestations.  

4.  The Veteran is hereby notified that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should be indicated whether any notice that was sent was returned as undeliverable. 

5.  After the development requested has been completed, the RO should review all examination reports and the medical opinions to ensure that each is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

6.  When the development requested has been completed, the case should be readjudicated by the RO on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

